UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-K (Mark One) T ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: December 31, 2009 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.: 001-33710 CLEAN DIESEL TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Delaware 06-1393453 (State or other jurisdiction of incorporation or organization (I.R.S. Employer Identification No.) Suite 1100, 10 Middle Street Bridgeport, CT06604 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(203) 416-5290 Securities registered pursuant to Section 12(b): Title of each class Name of each exchange on which registered Common Stock, $0.01 par value The NASDAQ Stock Market LLC Securities registered pursuant to Section 12(g): None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in rule 405 of the Securities Act.Yes o No T Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes o No T Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes T No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company T (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨ No T The aggregate market value of the voting stock held by non-affiliates of the registrant based on the last sale price as of June 30, 2009 was $13,592,292. As of March 22, 2010, the outstanding number of shares of the registrant’s common stock, par value $0.01 per share, was 8,213,988. Documents incorporated by reference: Certain portions of the proxy statement for the annual meeting of stockholders to be held in June 2010 are incorporated by reference into Part III of this report. CLEAN DIESEL TECHNOLOGIES, INC. Annual Report on Form 10-K For the Fiscal Year Ended December 31, 2009 Table of Contents PART I 1. Business 3 1A. Risk Factors 14 1B. Unresolved Staff Comments 18 2. Properties 18 3. Legal Proceedings 18 4. (Removed and reserved) 18 PART II 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 19 6. Selected Financial Data 22 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 7A. Quantitative and Qualitative Disclosures about Market Risk 39 8. Consolidated Financial Statements and Supplementary Data 40 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 66 9A. Controls and Procedures 66 9B. Other Information 66 PART III Directors, Executive Officers and Corporate Governance 67 Executive Compensation 67 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 67 Certain Relationships and Related Transactions, and Director Independence 67 Principal Accounting Fees and Services 67 PART IV Exhibits and Financial Statement Schedules 68 SIGNATURES 72 The information called for by Part III, Items 10, 11, 12, 13 and 14, to the extent not included in this Annual Report on Form 10-K, is incorporated herein by reference to the information to be included under the captions “Election of Directors,” “Directors and Executive Officers of Clean Diesel Technologies,” “Section 16(a) Beneficial Ownership Reporting Compliance,” “Committees of the Board,” “Executive Compensation,” “Directors’ Compensation,” “Employment Contracts and Termination of Employment and Change in Control Arrangements,” “Compensation Committee Interlocks and Insider Participation,” “Report of the Compensation Committee on Executive Compensation,” “Security Ownership of Certain Owners,” “Security Ownership of Officers and Directors” and “Appointment of Independent Registered Public Accounting Firm” in the definitive proxy statement to be filed in connection with Clean Diesel Technologies, Inc.’s 2010 annual meeting of stockholders. 2 Table of Contents PART I Item 1. Business Pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995, this Annual Report on Form 10-K contains forward-looking statements that reflect our estimates, expectations and projections about our future results, performance, prospects and opportunities.Forward-looking statements include all statements that are not historical facts.These statements are often identified by words such as “anticipate,” “believe,” “could,” “estimate,” “expect,” “intend,” “plan,” “may,” “should,” “will,” “would” and similar expressions.These forward-looking statements are based on information available to us and are subject to numerous risks and uncertainties that could cause our actual results, performance, prospects or opportunities to differ materially from those expressed in, or implied by, the forward-looking statements we make in this Annual Report.The discussion in the section “Risk Factors” in Item 1A. of this Annual Report highlight some of the more important risks identified by management but should not be assumed to be the only factors that could affect our future performance.Additional risk factors may be described from time to time in our future filings with the Securities and Exchange Commission (SEC).Accordingly, all forward-looking statements should be evaluated with the understanding of their inherent uncertainty.You should not place undue reliance on any forward-looking statements.Risk factors are difficult to predict, contain material uncertainties that may affect actual results and may be beyond our control.Except as otherwise required by federal securities laws, we undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events, changed circumstances or any other reason. Unless otherwise indicated or required by the context, as used in this Annual Report on Form 10-K, “CDT” and the terms “Company,” “we,” “our” and “us” refer to Clean Diesel Technologies, Inc. and its wholly-owned subsidiary, Clean Diesel International, LLC. The Clean Diesel Technologies, Inc. name and logo, Platinum Plus®, ARIS® and Biodiesel Plus™ are either registered trademarks or trademarks of Clean Diesel Technologies, Inc. in the United States and/or other countries.All other trademarks, service marks or trade names referred to in this Annual Report are the property of their respective owners. General We develop, design, market and license patented technologies and solutions that reduce harmful emissions from internal combustion engines while improving fuel economy and engine power.We are a Delaware corporation formed in 1994 as a wholly-owned subsidiary of Fuel Tech, Inc., a Delaware corporation (formerly known as Fuel-Tech N.V., a Netherlands Antilles limited liability company) (“Fuel Tech”).We were spun-off by Fuel Tech in a rights offering in December 1995.Since inception, we have developed a substantial portfolio of patents and related proprietary rights and extensive technological know-how. Key 2009 highlights and recent activities include the following: · We received a diesel emissions reduction technology development grant under the New Technology Research and Development (NTRD) program from the Houston Advanced Research Center (HARC).This award totaled $961,971, of which $29,000 is included in 2009 revenue.The grant period is from October 1, 2009 through February 28, 2011.The project’s goal is to develop and verify a Nitrogen Oxide-Particulate Matter (NOx - PM) reduction retrofit system for on- and off-road engines.Regulatory bodies such as the U.S. Environmental Protection Agency (EPA), the California Air Resources Board (CARB) and others have recognized the need to develop more advanced emission reduction solutions for the retrofit market. · We received an order from Metroline, a leading London bus operator, valued at approximately $528,000, which amount will be included in our revenue the first half of 2010 upon fulfillment of this order.We view this order as a confirmation of our decision to focus new product development efforts on the global retrofit market. 3 Table of Contents · Our work for the California Showcase is ongoing along with certain supplemental environmental programs sponsored by California Air Resources Board (“CARB”) and amounted to $130,000 revenue in 2009. · After in-depth analysis of market dynamics and competitive activity, our management has determined that profitable growth can best be achieved by focusing on the growing global retrofit market.Therefore, we have determined to focus primarily on that segment while pursuing original equipment manufacturer (OEM) licensing business as opportunities arise. · In support of our strategic course change, we are in the process of building a portfolio of products with verifications from government entities around the world.It is our intent to leverage our broad and proven intellectual property to successfully address both public health and industry needs and therefore offer unique value to prospective customers and end users. · To better position the company for growth and sustained profitability, we restructured the organization significantly.Changes included a reduction in force and new appointments at the Board of Director and executive management levels.At the Board of Director level, Mr. Mungo Park was named Chairman to assist in the Company in its restructuring and lead the effort to reconstitute the Board of Directors.Similarly, Michael Asmussen was named President & CEO to lead the change at the management level. Technology and Intellectual Property Our technology is comprised of patents, patent applications, trade or service marks, data and know-how.Our technology was initially acquired by assignment from Fuel Tech and has subsequently been primarily developed internally.As owner, we maintain the technology at our expense.The agreement with Fuel Tech provided for annual royalties which commenced in 1998 and terminated in 2008 of 2.5% of the gross revenue derived from the sale of the Platinum Plus® fuel-borne catalyst, a diesel fuel additive for emissions control and fuel economy improvement in diesel engines. In 2009, we filed no U.S. or foreign patent applications.In 2008, we filed 29 foreign patent applications but no U.S. patent applications.In 2007, we filed ten U.S. and two foreign patent applications. As of December 31, 2009, we held 171 granted patents, 71 pending patents and an extensive library of performance data and technological know-how.We have patent coverage in North America, Europe, Asia and South America.Our patent portfolio as of December 31, 2009 includes 26 U.S. patents and 145 corresponding foreign patents along with 71 pending U.S. and foreign patent applications.We continue to make invention disclosures for which we are in the process of preparing patent applications.Our patents have expiration dates ranging from 2010 through 2027, with the majority of the material patents upon which we rely expiring in 2018 and beyond.We believe that we have sufficient patent coverage surrounding our core patents that effectively serves to provide us longer proprietary protection. We have made substantial investments in our technology and intellectual property and have incurred development costs for engineering prototypes, pre-production models, verifications by U.S. Environmental Protection Agency (EPA) and others and field-testing of several products and applications.Our intellectual property strategy has been to build upon our base of core technology that we have developed or acquired with newer advanced technology patents developed by or purchased by us.In many instances, we have incorporated the technology embodied in our core patents into patents covering specific product applications, including product design and packaging.We believe this building-block approach provides greater protection to us and our licensees than relying solely on the core patents. Our core patents, advanced patents and patent applications cover the means of controlling the principal emissions from diesel engines: · nitrogen oxides (NOx); · particulate matter (PM); · carbon monoxide (CO); · hydrocarbon (HC); and · carbon dioxide (CO2). 4 Table of Contents Our core patents, advanced patents and patent applications include the following: · Fuel-borne catalysts; · Selective catalytic reduction; · Catalyzed wire mesh diesel particulate filters; · Biofuels; and · Emission control systems. Our key technologies include the following: · Cost effective means of controlling the principal emissions from diesel engines (nitrogen oxides, particulate matter, carbon monoxide and hydrocarbon). · Reduction of carbon dioxide and other greenhouse gas emissions by enhancing combustion efficiency and by enabling long-term reliable performance of emission control systems. · Effective utilization of strategic catalytic materials such as platinum enables reduced emission control system costs, recycling strategies and low nitrogen dioxide emission levels. · Low cost, reliable and durable diesel particulate filter performance through catalyzed wire mesh filter systems in retrofit applications. Protecting our intellectual property rights is costly and time consuming.We incur patent-related expenses for patent filings, prosecution, maintenance and annuity fees which amounted to $207,000, $227,000 and $364,000 for the years ended December 31, 2009, 2008 and 2007, respectively.We incur maintenance fees to maintain our granted U.S. patents and annuity fees to maintain foreign patents and the pending patent applications. We rely on a combination of patent, trademark, copyright and trade secret protection in the U.S. and elsewhere as well as confidentiality procedures and contractual provisions to protect our proprietary technology.Further, we enter into confidentiality and invention assignment agreements with our employees and confidentiality agreements with our consultants and other third parties.There can be no assurance that pending patent applications will be approved or that the issued patents or pending applications will not be challenged or circumvented by competitors.Certain critical technology incorporated in our products is protected by patent laws, trade secret laws, confidentiality agreements and licensing agreements.There can be no assurance that such protection will prove adequate or that we will have adequate remedies for disclosure of our trade secrets or violations of our intellectual property rights. Business Strategy Our goal is to maximize profitable growth by strategically targeting segments of the diesel emission reduction market where use and regulatory requirements create customer needs specifically addressed by our intellectual property portfolio.Tailored approaches utilizing license agreements, direct sales or distribution arrangements are employed to address individual market channels that include original equipment manufacturers (OEMs), Tier One suppliers, retrofit system integrators and others.Our standard licensing agreements are structured so that we derive revenue from license fees and on-going royalties.In 2010, we will seek broader market coverage by not only strengthening our marketing and distribution channels but also stressing value propositions that highlight our unique environmental benefits, fuel economy improvements and practical, lower cost emission control.We intend to ensure that the full value of our technology is realized by the end user. Solutions and Products We have succeeded in developing technologies and products that, when combined with other aftertreatment devices, reduce particulates and nitrogen oxides emissions from diesel engines to or below the U.S. and international regulated emission levels, while also improving fuel economy.This results in a reduction in fuel costs and greenhouse gas emissions, primarily carbon dioxide, as well as a reduction in emissions of particulate matter, nitrogen oxides, carbon monoxide and unburned hydrocarbons. As described below, our products and solutions include our Platinum Plus® fuel-borne catalyst; ARIS®, an advanced reagent injection system used in selective catalytic reduction systems for control of emissions of nitrogen oxides from diesel engines and for hydrocarbon injection applications; diesel particulate filter technology based on catalyzed wire mesh filter elements; and biofuels technology including Biodiesel Plus™. 5 Table of Contents Platinum PlusFuel-Borne Catalyst We have developed and patented our Platinum Plus fuel-borne catalyst as a diesel fuel soluble additive, which contains minute amounts of organo-metallic platinum and cerium catalysts.Platinum Plus is used to improve combustion which acts to reduce emissions and improve the performance and reliability of emission control equipment.Platinum Plus fuel-borne catalyst takes catalytic action into engine cylinders where it improves combustion, thereby reducing particulates, unburned hydrocarbons and carbon monoxide emissions, which also results in improving fuel economy.Thus, Platinum Plus fuel-borne catalyst lends itself to a wide range of enabling solutions including diesel particulate filtration, low emission biodiesel, carbon reduction, exhaust emission reduction and fuel economy.Environmentally conscious corporations and fleets can utilize this solution to voluntarily reduce emissions while obtaining an economic benefit. Our Platinum Plus fuel-borne catalyst can be used alone with all diesel fuels, including regular sulfur diesel, ultra-low sulfur diesel, arctic diesel (kerosene) and biodiesel fuel blends; to reduce particulate emissions by 10% to 25% from the engine, while also improving the performance of diesel oxidation catalysts and particulate filters.When used with blends of biodiesel and ultra-low sulfur diesel, Platinum Plus fuel-borne catalyst prevents the normal increase in nitrogen oxides associated with biodiesel, as well as offering emission reduction in particulates and reduced fuel consumption.Use of fuel-borne catalysts also keeps particulate filters cleaner by burning off the soot particles at lower temperatures and further reducing toxic emissions of carbon monoxide and unburned hydrocarbons.Platinum Plus has also been shown to provide energy efficiency and emissions reduction benefits when applied with two-stroke gasoline powered engines, including those commonly used in Asian markets. Through independent test laboratories from 1996 to the present, we have conducted research and development programs on platinum fuel-borne catalysts which were performed by Delft Technical University (Netherlands), Ricardo Consulting Engineers (U.K.), Cummins Engine Company (U.S.), West Virginia University (U.S.), the Technical University of Dresden (Germany) and Southwest Research Institute (U.S.).This approach allows our technical team to execute programs on a cost effective basis while bringing in a wide range of expertise.Most importantly, the results have been independently derived. We received EPA registration in December 1999 for the Platinum Plus fuel-borne catalyst for use in bulk fuel by refiners, distributors and fleets.In 2000, we completed the certification protocol for particulate filters and additives for use with particulate filters with VERT, the main recognized authority in Europe that tests and verifies diesel particulate filters for emissions and health effects.In 2001, the Swiss environmental agency, BUWAL, approved the Platinum Plus fuel-borne catalyst for use with particulate filters.In 2002, the U.S. Mining, Safety and Health Administration accepted Platinum Plus fuel-borne catalyst for use in all underground mines.In July 2008, the EPA released a general statement regarding emissions from platinum-based fuel additives which indicated that the EPA is evaluating available emissions data and health effects studies in an effort to assess potential health risks associated with platinum- or cerium-based fuel additives.We are cooperating with the EPA to plan and conduct further definitive testing with respect to these questions, which testing costs we have included in our 2010 budget.As of the date hereof, the EPA has not approved our test plan.In 2009, the German Federal Environment Agency, the Umweltbundesamt (UBA), issued a non disapproval for sale of Platinum Plus fuel-borne catalyst for use in conjunction with up to 2,000 diesel particulate filters in Germany; further work will be required to lift fully the 2,000 unit restriction. Platinum Plusfor Diesel Emission Reduction Diesel particulate filters trap up to 95% of the exhaust particulate matter but, in doing so, can become clogged with carbon soot.Use of fuel-borne catalysts reduces the amount of particulate matter which the filter is exposed to, and further reduces emissions of toxic carbon monoxide and unburned hydrocarbons.Our fuel-borne catalyst also significantly lowers the temperature at which the captured soot will burn, thereby allowing the particulate filters to regenerate themselves and stay cleaner during a wider range of operating conditions. Platinum Plus fuel-borne catalyst is increasingly utilized as a diesel particulate filter regeneration additive.In Europe, it is currently being supplied into the U.K., Germany, Denmark, Belgium, Switzerland, Sweden, Austria and Holland markets through distribution sources for aftermarket retrofit applications.Our Platinum Plus fuel-borne catalyst has also found application in the U.K. to alleviate soot blocking from light drive cycle bus applications.In Asia, we are conducting field trials and developing relationships with Asian distributors to fully exploit this growing market.In the U.S., the Platinum Plus fuel-borne catalyst has been accepted for use by the Mine Safety and Health Administration in underground mines and has been successfully used as a regeneration aid for vehicles fitted with lightly catalyzed diesel particulate filters. 6 Table of Contents Furthermore, in the passenger car market where fuel-borne catalyst technology dominates the diesel particulate filter regeneration market, engine testing conducted most recently in 2006 at a European testing institute reconfirmed the ability to reduce total platinum usage of an emission control device by up to 70%, thus, offering significant cost saving for passenger car manufacturers. Effective January 1, 2009, the EPA adopted new regulations for nitrogen dioxide (NO2) emissions testing, now harmonized with the newly implemented California Air Resources Board (CARB) requirements.Although we received the EPA’s Environmental Technology Verification in 2003 for our Platinum Plus fuel-borne catalyst and a diesel-oxidation catalyst (the Platinum Plus “Purifier™ e2 System”) for pre-1996 manufactured engines, which are higher emitters of particulates and nitrogen oxides than newer engines, as well as verification extension for our fuel-borne catalysts with diesel-oxidation catalysts to cover engines manufactured between 1994 and 2003, the Platinum Plus “Purifier e2 System” was removed from the EPA verified list.We provided information to the EPA based on our prior testing to demonstrate the low NO2 performance features of this verified product.Although the test results were positive, EPA determined that further testing in accordance with the new protocols would be required to restore the verified status.Until satisfactorily completing test programs to meet these EPA requirements, our verification status has been moved by the EPA to the “Formerly Verified Systems” section of the EPA website.In 2009, we believe the removal of the verified status on the Purifier e2 system had an adverse impact on our business. Platinum PlusforFuel Economy We believe that recent volatility in the cost of fuel has made the economic impact of greater fuel economy an important consideration in many industries.Further, recent media focus on climate change and the effects of fuel consumption on the environment has resulted in an increased interest in Platinum Plus fuel-borne catalyst from a standpoint of corporate social responsibility.The improvement attributable to Platinum Plus fuel-borne catalyst may vary as a result of engine age, application in which the engine is used, load, duty cycle, speed, fuel quality, tire pressure and ambient air temperature.Generally, after use of Platinum Plus fuel-borne catalyst during a conditioning period (dependent on the amount of platinum that gets introduced into the engine, which conditioning period varies by the surface area of the motor), our customers derive economic benefits from the use of our Platinum Plus fuel-borne catalyst whenever the price of diesel fuel is in excess of $1.75 per U.S. gallon.In other words, at or above that level, the economic benefit our customers derive from use of our Platinum Plus fuel-borne catalyst exceeds the cost of the additive.When coupled with the demand to reduce carbon dioxide emissions from transportation and distributed power generation, the argument for use of Platinum Plus is a persuasive one. ARIS Selective Catalytic Reduction (SCR) The ARIS (Advanced Reagent Injection System) is our patented airless, return-flow system for the injection of reducing reagents for such applications as the low-NOx trap, active diesel particulate filter regeneration, and selective catalytic reduction.The primary use of the ARIS system to date has been in conjunction with selective catalytic reduction for both stationary diesel engines for power generation and mobile diesel engines used in transportation.The system is comprised of our patented single fluid computer-controlled injector that provides precise injection of nontoxic urea-based reagents into the exhaust of a stationary or mobile engine, where the system then converts harmful nitrogen oxides across a catalyst to harmless nitrogen and water vapor.The system works well with various reagents including hydrocarbon and has shown reduction of nitrogen oxides of up to 90% on a steady-state operation and of up to 85% in transient operations.This process, known as selective catalytic reduction, has been in use for many years in power stations, and it is well proven in mobile and stationary applications.The ARIS system is a compact version of the selective catalytic reduction injection system.A principal advantage of the patented ARIS system is that compressed air is not required to operate the system and that a single fluid is used for both nitrogen oxides reduction and injector cooling.The system is designed for high-volume production and is compact, with very few components, making it inherently cheaper to manufacture, install and operate than the compressed air systems, initially developed for heavy-duty engines.ARIS technology is applicable for reduction of nitrogen oxides from all combustion engine types, ranging from passenger car and light duty to large scale reciprocating and turbine engines, including those using gaseous fuels such as liquefied petroleum gas and compressed natural gas. 7 Table of Contents Combined Use of Exhaust Gas Recirculation (EGR) and SCR We believe as legislation tightens across the globe, exhaust gas recirculation in combination with selective catalytic reduction is becoming the preferred solution to meet strict nitrogen oxides (NOx) levels.Once considered competing solutions, we recognized the benefits of combining these technologies to achieve very high levels of emissions reduction with maximum fuel economy.EGR can be activated to reduce NOx when starting a cold engine, whereas SCR operates at higher temperature when its catalyst is fully active, and at low EGR rates.With both EGR and SCR in place, engine systems can be fine-tuned to optimize fuel efficiency together with emissions reduction.We have intellectual property holdings for the design and implementation of these systems.Most heavy duty manufacturers in the U.S. have now announced their intentions to meet new regulations using the combination of EGR-SCR.Several leading providers to the industry have already licensed this patent from us. Catalyzed Wire Mesh Diesel Particulate Filter The catalyzed wire mesh filter technology was initially developed by Mitsui Co., Ltd. for use in conjunction with our fuel-borne catalyst as a lower cost and reliable alternative to the traditional heavily catalyzed filter systems.It also provides lower nitrogen dioxide emissions levels relative to traditional, heavily catalyzed filter systems.The catalyzed wire mesh filter technology was transferred to us under a technology transfer agreement with Mitsui and PUREarth in 2005.Under the agreement, we acquired the worldwide title (excluding Japan) to the patents and other intellectual properties.The catalyzed wire mesh filter technology is designed for use in a wide range of diesel engine particulate emission control applications. The catalyzed wire mesh filter technology is a durable, low-cost filter designed to bridge the gap between low efficiency diesel-oxidation catalysts and expensive, heavily catalyzed wall-flow particulate filters.The wire mesh filter system is designed to work synergistically with a fuel-borne catalyst for reliable performance on a wide range of engines and with a broad range of fuels.This combined Platinum Plus fuel-borne catalyst/catalyzed wire mesh filter technology is especially suited to solving the challenging problem of delivering a reliable pollution control solution which can be easily retrofitted for the older, higher-emission diesel engines expected to be in service for years to come, and in markets and applications where ultra-low sulfur diesel is not available. In addition to reducing the cost to achieve these emission reductions, the patented combination with a fuel-borne catalyst permits the catalyzed wire mesh filter to operate effectively at the lower exhaust temperatures found in many stop-and-go service applications.The fuel-borne catalyst reduces emissions and allows soot captured in the catalyzed wire mesh filter to be reliably combusted at lower exhaust temperatures.Commercial systems of Platinum Plus fuel-borne catalyst with this durable catalyzed wire mesh filter have demonstrated performance in buses, delivery vehicles, refuse trucks, cranes and off-road equipment. Effective January 1, 2009, the EPA adopted new regulations for NO2 emissions testing, now harmonized with the newly implemented CARB requirements.Although we received the EPA’s Environmental Technology Verification in June 2004 for our Platinum Plus fuel-borne catalyst and the catalyzed wire mesh filter (the Platinum Plus “Purifier e3 System”) as reducing toxic particulates by up to 76%, carbon monoxide by 60%, hydrocarbons by 80% and nitrogen oxides by 9%, the Platinum Plus “Purifier™ e3 System” was removed from the EPA verified list.We provided information to the EPA based on our prior testing to demonstrate the low NO2 performance features of this verified product.Although the test results were positive, EPA determined that further testing in accordance with the new protocols would be required to restore the verified status.Until satisfactorily completing test programs to meet these EPA requirements, our verification status has been moved by the EPA to the “Formerly Verified Systems” section of the EPA website.We do not believe the removal of the verified status on the Purifier e3 system has had a material impact on our business. The Market and the Regulatory Environment We estimate that worldwide annual consumption of diesel fuel exceeds 225 billion U.S. gallons, including approximately 42 billion in the U.S., 57 billion in Europe and 69 billion in Asia. New Diesel Engines While engine manufacturers have traditionally met emissions regulations by engine design changes, we believe that further reduction in emissions can best be achieved by using combinations of cleaner-burning fuels and aftertreatment systems such as diesel-particulate filters and catalytic systems for reducing nitrogen oxides.Like many of the engine-based emissions control strategies, these also generally increase fuel consumption.The use of our technologies decreases fuel consumption relative to the alternatives. 8 Table of Contents Emissions regulations for new mobile diesel engines in the major markets of North America, Europe and Asia have continued to tighten and are now 40% to 90% lower than previous regulations.Regulations in effect by 2010 in the U.S. and by 2009 in Europe and in Asia are expected to reduce the emissions level for new mobile diesel engines from 85% to 99% of the levels mandated in the mid-1980s.Management expects the market for nitrogen oxide reduction systems in mobile applications to more fully develop in 2010.European engine manufacturers decided to use urea selective catalytic reduction in 2006, beginning with heavy-duty vehicles and likely for use on medium and light vehicles and passenger cars, as well.There is a clear preference to use a single fluid system for the medium and light trucks, passenger cars and SUVs which have no compressed air system, which makes our ARIS technology attractive.It also seems likely that European manufacturers will adopt particulate filters to meet 2009 regulations which have been ratified by the European Parliament.We have intellectual property holdings for the design and implementation of these systems. In the non-road sector, new regulations stemming from EPA proposals first made in 2004, will be phased in from 2008 to 2014.Targeted vehicles include a wide range of construction equipment and agricultural equipment, as well as railroad and marine applications. We believe the U.S. market for diesel engines is poised for growth due to favorable fuel economy performance of diesel engines, coupled with the increased ability to reduce particulate matter and emissions of nitrogen oxides from such engines.Europe and Asia already use significantly more mobile diesel engines than the U.S., particularly for passenger and light-duty vehicles.Engine manufacturers have all employed particulate filters to meet U.S. heavy-duty diesel vehicle regulations effective for the 2007 model year and have indicated their intent to continue this for particulate matter control in 2010.Major U.S. and European engine manufacturers have committed to adopt urea selective catalytic reduction.We believe that both particulate filters and nitrogen oxides control technology will be required in Europe and the U.S. in the 2009 to 2010 timeframe. Existing Diesel Engines and the Retrofit Market While much of the regulatory pressure and resulting action from engine manufacturers has focused on reducing emissions from new engines, there is increasing concern over pollution from existing diesel engines, many of which have from 20- to 30-year life cycles.The EPA has estimated that in the U.S. alone there are approximately 11 million diesel powered vehicles which need to be retrofitted over the next ten years.There is growing interest in the potential market that may exist for retrofitting diesel engines with emissions reduction systems.Stationary diesel engines, construction equipment and public transportation vehicles such as buses and commercial and municipal truck fleets will all be included in such a retrofit diesel engine market. As an example, the California Air Resources Board declared diesel particulates to be toxic in 1998, and in 2000, it proposed reductions in particulate emissions from over one million existing engines in California as well as more stringent controls for new engines.The EPA stated its objective for retrofitting vehicles with particulate controls and developed the Clean School Bus U.S.A. program and the Smartway Transport Program to reduce both diesel emissions and fuel consumption on over-the-road trucks and buses. Competition Because our principal strategy is the licensing of our technologies, those companies that could be considered as competitors should also be considered as our potential customers. We face direct competition from companies that offer verified products with far greater financial, technological, manufacturing and personnel resources, including BASF (formerly Engelhard), Donaldson, Cummins Filtration, Catalytic Solutions, Inc. and Johnson Matthey.We also face indirect competition in the form of alternative fuel consumption vehicles such as those using hydrogen, ethanol and electricity. We believe that our technologies and products occupy a strong competitive position relative to others in the diesel emissions reduction technology market.Competition in EPA verified, or formerly verified, particulate reduction systems for retrofit is from catalyst systems suppliers like Johnson Matthey, BASF and Catalytic Solutions, Inc.These companies employ systems that rely on much greater quantities of platinum than we do and that have the undesirable effect of increasing emissions of nitrogen dioxide, a component of nitrogen oxides and a strong lung irritant.Competition in the diesel fuel additive market is from additive suppliers such as Innospec and Rhodia, who market an iron-based product, and Energenics, who markets a cerium product for fuel economy improvement.Our EPA-registered Platinum Plus fuel-borne catalyst provides fuel economy benefits as it competes on performance in regenerating filters and lowering system cost for the system provider by enabling reduced platinum levels and lower overall metal usage which results in less ash buildup on filters.Platinum Plus fuel-borne catalyst also offers better performance in terms of carbon monoxide and hydrocarbon reduction.Finally, in the nitrogen oxides control market, competition is from other suppliers of reagent-based post-combustion nitrogen oxides control systems such as Johnson Matthey (including Argillion which it acquired in 2007), Hilite International and KleenAir Systems for retrofit, and Bosch and Hilite International for OEMs.Each of Bosch and Hilite has a worldwide, non-exclusive technology license agreement with us for the right to use our proprietary technology for a single fluid system which requires no compressed air. 9 Table of Contents Market Opportunity We believe our technologies are applicable to all existing diesel engines, all new engines designed to meet upcoming emission standards and all types of fuel, including biodiesel and ultra-low sulfur diesel.We view the market opportunity as one that may be divided by application and market drivers.Because of the financial benefit of improved fuel economy along with reduction of greenhouse gases, we have continued to emphasize fuel economy in the markets we serve, enabling a lowest life cycle cost. Our intellectual property and technologies are now at the center of developments in the on-road diesel market.Selective catalytic reduction which utilizes our ARIS technology and diesel particulate filtration which can utilize our Platinum Plus technology are core technologies to the development of the pending generation of cleaner diesels.We believe this places us in a strong position going forward.To meet 2010 requirements, some alternative fuel strategies will also need to consider means of reducing nitrogen oxides emissions. The two principal market drivers for our products are legislative compliance for emission control and the associated cost of compliance that includes product performance, cost, safety, efficiency and reliability among other factors.Platinum Plus fuel-borne catalyst is an “enabling technology” that enables emission reductions from the engine itself and enhances performance of the exhaust aftertreatment systems while improving fuel economy.The continued tightening of clean air standards, emissions control regulations, pressure for fuel efficiency and growing international awareness of the greenhouse effect should provide us with substantial opportunities in local markets throughout North America, Europe and Asia. Without compromising the fuel economy benefits of diesel, a significant reduction of particulate and nitrogen oxides emissions can only be achieved by using combinations of improved engine design, cleaner burning fuels and aftertreatment systems such as diesel particulate filters and catalytic systems.The Platinum Plus fuel-borne catalyst (which improves combustion catalytically and enables higher performance of exhaust treatment devices) and the ARIS selective catalytic reduction technology form key components of both of these aftertreatment systems. The convergence of greater interest in regulated and greenhouse gas emissions reduction and the economic benefit of our products make their use attractive to end users.In Europe, where diesel fuel retails in some countries for as much as four times the U.S. selling price because of the higher tax rate on fuels, the economic potential for fuel economy benefits are even more pronounced. Marketing Strategy and Commercialization Aftertreatment systems for emissions reduction from diesel engines are now penetrating the diesel market.The introduction of selective catalytic reduction in Europe and Japan for heavy-duty applications and the move to include diesel particulate traps for diesel passenger cars has confirmed our technology as central to the diesel market.PSA Peugeot has taken the lead and offers particulate filter systems with fuel-borne catalysts on several of its models.Other manufacturers such as Volkswagen and Daimler Benz offer diesel particulate filters for their larger vehicles.In the U.S., Daimler Benz is now promoting the “clean diesel” passenger car under the “Bluetec” brand name which uses selective catalytic reduction to achieve the high nitrogen oxides reduction standards and will likely use airless urea injection. 10 Table of Contents The EPA and California Air Resources Board programs are accelerating the activities toward creation of active markets for diesel emissions reduction technologies and products in the U.S.These markets include applications for new vehicles from 2007 onward and retrofit applications in on- and off-road segments, as well as for stationary power generation.Thus, the market for diesel emissions reduction technologies and products is still emerging.We expect growing demand for diesel emissions reduction technologies and products for the diesel engine market, owners of existing fleets of diesel-powered vehicles, and expanding requirements from the off-road, marine and railroad sectors.At the same time, engine OEMs are looking to subsystem suppliers to provide complete exhaust subsystems including particulate filters and/or nitrogen oxides abatement systems and eventually both. It is an essential requirement of the U.S. retrofit market that emissions control products and systems are verified under the EPA and/or California Air Resources Board protocols to qualify for credits within the EPA and/or California Air Resources Board programs.Funding for these emissions control products and systems is generally limited to those products and technologies that have already been verified.As of the date of this report, we do not have EPA verifications which may disadvantage us in attracting customers with access to governmental funding for retrofit programs.In 2010, we intend to verify our Platinum Plus fuel-borne catalyst in combination with a high performance diesel particulate filter and may also seek to verify our Platinum Plus fuel-borne catalyst with additional emissions control devices manufactured by other vendors.We may receive recurring revenue from sales of such systems or devices in the event sales of these devices include the Platinum Plus fuel-borne catalyst product as part of the devices’ verification. We currently manufacture and ship the Platinum Plus fuel-borne catalyst product from a toll blender in the U.S., a toll blender in the U.K. and from a warehouse in the U.S.However, as demand for the product increases, we intend to expand the manufacturing and distribution by supplying platinum concentrate to third parties with U.S. and foreign facilities pursuant to licensing agreements so that these licensees may market the finished Platinum Plus fuel-borne catalyst products to fuel suppliers and end users. We have entered into non-exclusive worldwide license agreements for our ARIS nitrogen oxides reduction technology.We believe this strategy of licensing the products and technologies represents the most efficient way to gain widespread distribution quickly and to exploit demand for the technologies. We intend to utilize our catalyzed wire mesh filter technology by selling products based upon that technology alone and in combination with our Platinum Plus fuel-borne catalyst.We developed patent applications in cooperation with external research institutions, which are intended to expand the market uses of the catalyzed wire mesh-based diesel particulate filter technology. Health Effects, Environmental Matters and Registration of Additives We are subject to environmental laws in all the countries in which we do business.Management believes that the Company is in compliance with applicable laws, regulations and legal requirements. Engine tests in the U.S. and Switzerland show that, when used in conjunction with a diesel particulate filter, from 99% to 99.9% of the Platinum Plus catalyst metal introduced to the fuel system by the fuel-borne catalyst is retained within the engine and exhaust, and that the amount of platinum emitted from the use of Platinum Plus fuel-borne catalyst is roughly equivalent to platinum attrition from automotive and diesel catalytic converters. Metallic fuel additives have come under scrutiny for their possible effects on health.We registered our platinum additive in 1997 in both the U.S. and the U.K.The platinum-cerium bimetallic additive required further registration in the U.S. that involved a 1,000-hour engine test and extensive emission measurements and analysis.The registration of the platinum-cerium bimetallic additive was completed in 1999 and issued in December 1999. Germany, Austria and Switzerland have set up a protocol (VERT) for approving diesel particulate filters and additive systems used with them.We completed the required tests under the VERT protocol in 2000 and in January 2001, the Swiss environmental authority, BUWAL, approved our Platinum Plus fuel-borne catalyst fuel additive for use with a diesel particulate filter. The U.K. Ministry of Health’s Committee on Toxicity reviewed our Platinum Plus product and all the data submitted by us in December 1996 and stated, “The Committee is satisfied that the platinum emission from vehicles would not be in an allergenic form and that the concentrations are well below those known to cause human toxicity.”Radian Associates, an independent research consulting firm, reviewed our data and the literature on platinum health effects in 1997 and concluded, “The use of Clean Diesel Technologies’ platinum containing diesel fuel additive is not expected to have an adverse health effect on the population under the condition reviewed.”Radian Associates also concluded that emissions of platinum from the additive had a margin of safety ranging from 2,000 to 2,000,000 times below workplace standards. 11 Table of Contents The U.S. Mining Safety and Health Administration accepted the use of Platinum Plus fuel-borne catalyst with particulate filters in 2002, and also allowed its use in all fuel used in underground mining, even without filters. In 2010, we intend to file with the EPA completed third-party evaluations regarding secondary emissions from our fuel-born catalyst.We initiated independent tests in 2005 to address questions from the EPA on the use of our fuel-borne catalyst resulting from growing commercial interest in its diesel emission control products.The results from testing of our Platinum Plus fuel-borne catalyst over eight months at laboratories recognized and approved by the EPA confirmed that any potentially allergenic platinum emissions from the use of the Platinum Plus fuel-borne catalyst were hundreds to thousands of times below the lowest published safe level and were consistent with reported platinum emissions from catalyzed control devices, in the opinion of the scientists. Revenue We generate revenue from product sales comprised of fuel-borne catalysts, including our Platinum Plus fuel-borne catalyst products and concentrate, and hardware (primarily, our patented ARIS advanced reagent injector and dosing systems for selective catalytic reduction of nitrogen oxides, our Platinum Plus Purifier System, our fuel-borne catalyst and a diesel-oxidation catalyst, and catalyzed wire mesh filters, including catalyzed wire mesh filters used in conjunction with our Platinum Plus fuel-borne catalyst); license and royalty fees from the ARIS system and other technologies; and consulting fees and other (primarily, engineering and development consulting services).The following table sets forth the percentage contribution of our revenue sources in relation to total revenue for the years ended December 31, 2009, 2008 and 2007. (in thousands) For the years ended December 31, Product sales $ % $ % $ % License and royalty revenue % % % Consulting and other 29 %  Total $ % $ % $ % The mix of our revenue sources during any reporting period may have a material impact on our operating results.In particular, our execution of technology licensing agreements, and the timing of the revenue recognized from these agreements, has not been predictable.To date, we have been dependent on a few customers for a significant portion of our revenue (see “Significant Customers” in Note 2 of Notes to Consolidated Financial Statements).The geographic areas from which our revenue was recognized for the years ended December 31, 2009, 2008 and 2007 are outlined in Note 14 of Notes to Consolidated Financial Statements. Our Platinum Plus fuel-borne catalyst concentrate and finished product are sold to distributors, resellers and various transportation segments, including on-road, off-road, rail and marine, among other end users.Our products and solutions are sold to customers through our distribution network, direct sales and the efforts of our sales consultants and agents.We license the ARIS nitrogen oxides reduction system and the combination of EGR with SCR to others, generally with an up-front fee for the technology, know-how transfer and an on-going royalty per unit.We also sell finished ARIS-based selective catalytic reduction systems to potential ARIS licensees and end users.We believe that the ARIS system can most effectively be commercialized through licensing several companies with a related business in these markets.We are actively seeking additional ARIS licensees for both mobile and stationary applications in the U.S., Europe and Asia.We offer rights to the catalyzed wire mesh technology through license agreements as well as selling finished filters for use with our Platinum Plus fuel-borne catalyst. 12 Table of Contents Sources of Supply Platinum and cerium are the principal raw materials used in the production of the Platinum Plus fuel-borne catalyst and account for a substantial portion of our product costs.These metals are generally available from multiple sources, and we believe the sources of these are adequate for our current operations.The cost of platinum or the processing cost associated with converting the metal may have a direct impact on the future pricing and profitability of our Platinum Plus fuel-borne catalyst.We have a strategy of passing our cost increases along to our customers and have identified opportunities to lower the lifetime platinum cost within the overall system cost.We do not anticipate a shortage in the supply of the raw materials used in the production of the fuel-borne catalyst in the foreseeable future.While we have outsourcing arrangements with two companies in the precious metal refining industry to procure platinum, there are no fixed commitments with these parties to provide supplies, and we may make procurement arrangements with others to fulfill our raw materials requirements.We also have ample licensed and qualified manufacturers for the manufacture on our behalf of hardware components, catalysts, filters and electronics. Research and Development We anticipate that we will continue to make significant research and development expenditures to maintain and expand our competitive position.This includes improving our current technologies and products, and developing and acquiring newer technologies and products. Our research and development costs include verification programs, evaluation and testing projects, salary and benefits, consulting fees, materials and testing gear, and are charged to operations as they are incurred.Our research and development expenses, exclusive of patent costs, totaled approximately $386,000, $430,000 and $428,000, respectively, for the years ended December 31, 2009, 2008 and 2007. Insurance We maintain coverage for the customary risks inherent in our operations.Although we believe our insurance policies to be adequate in amount and coverage for current operations, no assurance can be given that this coverage will be, or continue to be, available in adequate amounts or at a reasonable cost, or that such insurance will be adequate to cover any future claims. Employees As of March 22, 2010, we had 12 full-time employees and two part-time employees.We also retain outside consultants, including sales and marketing consultants and agents.As of March 1, 2010, our sales and marketing team consisted of six employees, sales consultants and agents supported by our executive officers. We enjoy good relations with our employees and are not a party to any labor management agreements. Available Information We file reports, proxy statements and other documents with the Securities and Exchange Commission ("SEC").You may read and copy any document we file with the SEC at the SEC's public reference room at treet, N.E., Washington, D.C. 20549.You should call 1-800-SEC-0330 for more information on the public reference room.Our SEC filings are also available to you on the SEC's Internet site at http://www.sec.gov. We maintain an Internet site at http://www.cdti.com/.The information posted on our website is not incorporated into this Annual Report on Form 10-K. 13 Table of Contents Item 1A. Risk Factors Set forth below are the risks that we believe are material to our investors.This section contains forward-looking statements.You should refer to the explanation of the qualifications and limitations on forward-looking statements set forth at the beginning of Item 1 of this Annual Report. Risks Related to Regulatory Matters We face constant changes in governmental standards by which our products are evaluated. We believe that, due to the constant focus on the environment and clean air standards throughout the world, a requirement in the future to adhere to new and more stringent regulations both domestically and abroad is possible as governmental agencies seek to improve standards required for certification of products intended to promote clean air.In the event our products fail to meet these ever-changing standards, some or all of our products may become obsolete. Future growth of our business depends, in part, on successful verification of our products and retention of our verifications. We believe that it is an essential requirement of the U.S. retrofit market that emissions control products and systems are verified under the EPA and/or California Air Resources Board protocols to qualify for funding from the EPA and/or California Air Resources Board programs.Funding for these emissions control products and systems is generally limited to those products and technologies that have already been verified.In 2010, we intend to verify our Platinum Plus fuel-borne catalyst in combination with a high performance diesel particulate filter with California Air Resources Board.We have no assurance that our product will be verified by California Air Resources Board or that such a verification will be acceptable to the EPA.Verification is also useful for commercial acceptability. EPA verifications were withdrawn on two of our products in January 2009 because available test results were not accepted by EPA as meeting new emissions testing requirements for nitrogen dioxide (NO2) measurement.Although prior testing indicates satisfactory performance can be achieved, we have no assurance that the EPA will determine that the results of the proposed evaluations will meet the new standards, nor whether additional testing which may be required by EPA will be adequate to remove any remaining concern the EPA may have regarding use of our fuel-borne catalyst. Future growth of our business depends, in part, on enforcement of existing emissions-related environmental regulations and further tightening of emission standards worldwide. We expect our future business growth will be driven, in part, by the enforcement of existing emissions-related environmental regulations and tightening of emissions standards worldwide.If such standards do not continue to become stricter or are loosened or are not enforced by governmental authorities, it could have a material adverse effect on our business, operating results, financial condition and long-term prospects. New metal standards, lower environmental limits or stricter regulation for health reasons of platinum or cerium could be adopted and affect use of our products. New standards or environmental limits on the use of platinum or cerium metal by a governmental agency could adversely affect our ability to use our Platinum Plus fuel-borne catalyst in some applications.In addition, California Air Resources Board requires “multimedia” assessment (air, water, soil) of the fuel-borne catalyst.The EPA could require a “Tier III” test of the Platinum Plus fuel-borne catalyst at any time to determine additional health effects of platinum or cerium which tests may involve additional costs beyond our current resources. Risks Related to Our Business and Industry We face competition and technological advances by competitors. There is significant competition among companies that provide solutions for pollutant emissions from diesel engines.Several companies market products that compete directly with our products.Other companies offer products that potential customers may consider to be acceptable alternatives to our products and services, including products that are verified by EPA and/or CARB, or other environmental authorities.We face direct competition from companies with greater financial, technological, manufacturing and personnel resources.Newly developed products could be more effective and cost efficient than our current or future products.We also face indirect competition from vehicles using alternative fuels, such as methanol, hydrogen, ethanol and electricity. 14 Table of Contents We depend on intellectual property and the failure to protect our intellectual property could adversely affect our future growth and success. We rely on patent, trademark and copyright law, trade secret protection, and confidentiality and other agreements with employees, customers, partners and others to protect our intellectual property.However, some of our intellectual property is not covered by any patent or patent application, and, despite precautions, it may be possible for third parties to obtain and use our intellectual property without authorization. We do not know whether any patents will be issued from pending or future patent applications or whether the scope of the issued patents is sufficiently broad to protect our technologies or processes.Moreover, patent applications and issued patents may be challenged or invalidated.We could incur substantial costs in prosecuting or defending patent infringement suits.Furthermore, the laws of some foreign countries may not protect intellectual property rights to the same extent as do the laws of the U.S. Some of our patents, including a platinum fuel-borne catalyst patent, expired in 2008.However, we believe that other longer lived patents, including those for platinum and other fuel-borne catalyst materials in combination with aftertreatment devices, will provide adequate protection of our proprietary technology, but there can be no assurance we will be successful in protecting our proprietary technology. As part of our confidentiality procedures, we generally have entered into nondisclosure agreements with employees, consultants and corporate partners.We also have attempted to control access to and distribution of our technologies, documentation and other proprietary information.We plan to continue these procedures.Despite these procedures, third parties could copy or otherwise obtain and make unauthorized use of our technologies or independently develop similar technologies.The steps that we have taken and that may occur in the future might not prevent misappropriation of our solutions or technologies, particularly in foreign countries where laws or law enforcement practices may not protect the proprietary rights as fully as in the U.S. There can be no assurance that we will be successful in protecting our proprietary rights.Any infringement upon our intellectual property rights could have an adverse effect on our ability to develop and sell commercially competitive systems and components. Our results may fluctuate due to certain regulatory, marketing and competitive factors over which we have little or no control. The factors listed below, some of which we cannot control, may cause our revenue and results of operations to fluctuate significantly: · Actions taken by regulatory bodies relating to the verification, registration or health effects of our products. · The extent to which our Platinum Plus fuel-borne catalyst and ARIS nitrogen oxides reduction products obtain market acceptance. · The timing and size of customer purchases. · Customer concerns about the stability of our business which could cause them to seek alternatives to our solutions and products. · Increases in raw material costs, especially platinum. An extended interruption of the supply or a substantial increase in the price of platinum could have an adverse effect on our business. The cost of platinum or the processing cost associated with converting the metal may have a direct impact on the future pricing and profitability of our Platinum Plus fuel-borne catalyst.The market price for platinum increased from $480 per ounce in early 2002 to $965 per ounce at December 31, 2005, $1,120 per ounce at December 31, 2006, $1,530 per ounce at December 31, 2007, decreased to $922 per ounce at December 31, 2008, and increased to $1,475 per ounce at December 31, 2009.On February 16, 2010, the London Metal Exchange afternoon fixing for platinum was $1,536 per ounce.Although we may minimize this risk through various purchasing and hedging strategies, there can be no assurance that this will be successful.A shortage in the supply of platinum or a significant, prolonged increase in the price of platinum, in each case, could have a material adverse effect on our business, operating results and financial condition. 15 Table of Contents Failure to attract and retain key personnel could have a material adverse effect on our future success. Our success depends, in part, on our ability to retain current key personnel, attract and retain future key personnel, additional qualified management, marketing, scientific and engineering personnel, and develop and maintain relationships with research institutions and other outside consultants.The loss of key personnel or the inability to hire or retain qualified personnel, or the failure to assimilate effectively such personnel, could have a material adverse effect on our business, operating results and financial condition. We currently depend on the marketability of a limited number of primary products and technologies, including Platinum Plus fuel-borne catalyst, ARIS advanced reagent injection system for selective catalytic reduction, Purifier Systems and catalyzed wire mesh filters. Our Platinum Plus fuel-borne catalyst, ARIS advanced reagent injection system for selective catalytic reduction, Purifier Systems and our catalyzed wire mesh filter are currently our primary products and technologies.Failure of any of our products or technologies to achieve market acceptance may limit our growth potential.Further, our gross profit may vary widely in relation to the mix of products and technologies that we sell during any reporting period.We may have to cease operations if all of our primary products fail to achieve market acceptance or fail to generate significant revenue.Additionally, the marketability of our products may be dependent upon obtaining verifications from regulatory agencies such as the EPA, California Air Resources Board, or similar European agencies, as well as the effectiveness of our products in relation to various environmental regulations in the many jurisdictions in which we market and sell our products. We may not be able to successfully market new products that are developed or obtain direct or indirect verification or approval of our new products. We plan to market other emissions reduction devices used in combination with the Platinum Plus fuel-borne catalyst, ARIS injector, EGR-SCR, catalyzed wire mesh filter and diesel particulate filter regeneration.There are numerous development and verification issues that may preclude the introduction of these products for commercial sale.If we are unable to demonstrate the feasibility of these products or obtain verification or approval for the products from regulatory agencies, we may have to abandon the products or alter our business plan.Such modifications to our business plan will likely delay achievement of revenue milestones and profitability. Risks Related to Our Financial Condition We have incurred losses in the past and expect to incur losses in the near future. We have incurred losses since inception totaling $65.6 million as of December 31, 2009, which amount includes approximately $4.8 million of non-cash preferred stock dividends.At the date of this Annual Report on Form 10-K, our cash and cash equivalents and investments are estimated to be sufficient for our needs for the next twelve months. We have recognized limited revenues through December 31, 2009 and expect to continue to incur operating losses at least through 2010.There can be no assurance that we will achieve or sustain significant revenues, positive cash flows from operations or profitability in the future.See the discussion below under the caption “Liquidity and Capital Resources” in Item 7, “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” We have no assurances of additional funding. We may seek additional funding in the form of a private or public offering of equity securities.Debt financing would be difficult to obtain because of limited assets and cash flows as well as current general economic conditions.Any equity funding may depend on prior stockholder approval of an amendment to our certificate of incorporation authorizing additional capital.Any offering of shares of our common stock may result in dilution to our existing stockholders.Our ability to consummate financing will depend on the status of our marketing programs and commercialization progress, as well as conditions then prevailing in the relevant capital markets.There can be no assurance that such funding will be available if needed, or on acceptable terms.In the event that we need additional funds and are unable to raise such funds, we may be required to delay, reduce or severely curtail our operations or otherwise impede our on-going commercialization, which could have a material adverse effect on our business, operating results, financial condition and long-term prospects.See the discussion below under the caption “Liquidity and Capital Resources” in Item 7, “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” 16 Table of Contents If third parties claim that our products infringe upon their intellectual property rights, we may be forced to expend significant financial resources and management time litigating such claims and our operating results could suffer. Third parties may claim that our products and systems infringe upon third-party patents and other intellectual property rights.Identifying third-party patent rights can be particularly difficult, especially since patent applications are not published until up to 18 months after their filing dates.If a competitor were to challenge our patents, or assert that our products or processes infringe its patent or other intellectual property rights, we could incur substantial litigation costs, be forced to make expensive product modifications, pay substantial damages or even be forced to cease some operations.Third-party infringement claims, regardless of their outcome, would not only drain financial resources but also divert the time and effort of management and could result in customers or potential customers deferring or limiting their purchase or use of the affected products or services until resolution of the litigation. We have been dependent on a few major customers for a significant portion of our revenue and our revenue could decline if we are unable to maintain or develop relationships with current or potential customers. Historically, we have derived a significant portion of our revenue from a limited number of customers.For the year ended December 31, 2009, two customers accounted for approximately 26% of our revenue.For the year ended December 31, 2008, one customer accounted for approximately 15% of our revenue and for the year ended December 31, 2007, three customers accounted for approximately 70% of our revenue.We intend to establish long-term relationships with existing customers and continue to expand our customer base.While we diligently seek to become less dependent on any single customer, it is likely that certain contractual relationships may result in one or more customers contributing to a significant portion of our revenue in any given year for the foreseeable future.The loss of one or more of our significant customers may result in a material adverse effect on our revenue, our ability to become profitable or our ability to continue our business operations. Foreign currency fluctuations could impact financial performance. Because of our activities in the U.K., Europe and Asia, we are exposed to fluctuations in foreign currency rates.We may manage the risk to such exposure by entering into foreign currency futures and option contracts of which there were none in 2009.Foreign currency fluctuations may have a significant effect on our operations in the future. An inability to realize proceeds from our auction rate securities right issued by UBSmay significantly impact our liquidity. On November 6, 2008, the Company accepted from UBS an Offer to acquire a “put” right to sell to UBS commencing June 30, 2010 the Company's holdings of $11.7 million par value in auction rate securities (ARS).Also, UBS has established a loan facility whereby the Company may borrow up to 75% of the UBS-determined value of these ARS collateralized by the securities.There can be no assurance that the financial position of UBS will be such as to afford the Company the ability to receive the par value of ARS upon exercise of the put right. We have not and do not intend to pay dividends on shares of our common stock. We have not paid dividends on our common stock since inception, and do not intend to pay any dividends to our stockholders in the foreseeable future.We intend to reinvest earnings, if any, in the development and expansion of our business. 17 Table of Contents The price of our common stock may be adversely affected by the sale of a significant number of new common shares. The sale, or availability for sale, of substantial amounts of our common stock, including shares issued upon exercise of outstanding options and warrants or shares of common stock that may be issued in the public market or a private placement to fund our operations or the perception by the market that these sales could occur, could adversely affect the market price of our common stock and could impair our ability to raise additional working capital through the sale of equity securities.The perceived risk of dilution may cause existing stockholders to sell their shares of stock, which would contribute to a decrease in the stock price.In that regard, downward pressure on the trading price of our common stock may also cause investors to engage in short sales, which would further contribute to downward pressure on the trading price of our stock. Our common stock is currently listed on The NASDAQ Capital Market. The trading volume in our common stock has been relatively limited and a consistently active trading market for our common stock may not develop.Our common stock began trading on The NASDAQ Capital Market effective October 3, 2007.Prior to this date, our common stock was traded on the OTC Bulletin Board.The average daily trading volume in our common stock on The NASDAQ Capital Market in 2009 was approximately 9,600 shares. There has been significant volatility in the market prices of publicly traded shares of emerging growth technology companies, including our shares.Factors such as announcements of technical developments, verifications, establishment of distribution agreements, significant sales orders, changes in governmental regulation and developments in patent or proprietary rights may have a significant effect on the market price of our common stock.As outlined above, there has been a low average daily trading volume of our common stock.To the extent this trading pattern continues, the price of our common stock may fluctuate significantly as a result of relatively minor changes in demand for our shares and sales of our stock by holders. We received a NASDAQ Staff Deficiency Letter and have not cured the deficiencies. On September 15, 2009, we received a NASDAQ Staff Deficiency Letter indicating that the Company fails to comply with NASDAQ Listing Rule 5605(c)(4)(A) because it does not have at least three Audit Committee members and NASDAQ Listing Rule 5605(b)(1) because our Board does not have a majority of independent directors.These deficiencies occurred on August 28, 2009 when Mr. John J. McCloy II, who had been an Audit Committee member, resigned as a director of the Registrant leaving the Audit Committee with two members and the Board with three independent directors and three non-independent directors. Item 1B. Unresolved Staff Comments None. Item 2. Properties We have a seven-year lease which expires on December 31, 2015 for our U.S. headquarters relocated in 2009 to 10 Middle Street, Bridgeport, Connecticut (5,515 square feet) at an annual cost of approximately $141,000, including utilities.We have a lease for 1,942 square feet of office space outside London, U.K. through March 2013 at an annual cost of approximately $65,000, including utilities and parking. Item 3. Legal Proceedings We are not involved in any legal proceedings, except for collection matters routine to our business. Item 4. (Removed and reserved) 18 Table of Contents Part II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Market Information Our common stock is listed on The NASDAQ Capital Market in the U.S. since October 3, 2007, and prior to that date, it traded on the Over-The-Counter Bulletin Board.Our common stock had also been listed on the London Stock Exchange through the Alternative Investment Market (AIM) until a vote by our stockholders in 2009 to delist.At the May 13, 2009 Annual Meeting of Stockholders of the Company, our stockholders approved the proposal to apply to the London Stock Exchange to delist the Company’s shares from trading on the AIM Market by a vote of 2,853,574 for, 3,603 against and 160 shares abstaining.Reports of transactions of our shares are available on The NASDAQ Capital Market under the trading symbol “CDTI”. The following table sets forth the high and low sale prices of our common stock on The NASDAQ Capital Market for each of the periods listed.Prices indicated below with respect to our share price include inter-dealer prices, without retail mark up, mark down or commission and may not necessarily represent actual transactions. NASDAQ Capital Market High Low 1st Quarter $8.74 2nd Quarter 3rd Quarter $3.00 4th Quarter $1.54 1st Quarter $3.05 $1.00 2nd Quarter $2.50 $1.41 3rd Quarter $2.20 $1.25 4th Quarter $2.23 $1.40 Holders At March 22, 2010, there were 174 holders of record of our common stock representing approximately 1,600 beneficial owners. Dividends No dividends have been paid on our common stock and we do not anticipate paying dividends in the foreseeable future. Sales and Uses of Unregistered Securities During the Period In March 2009, we issued 40,000 restricted shares of our common stock under our Incentive Plan to the Company’s President and Chief Executive Officer (see Note 8 of Notes to the Consolidated Financial Statements). On October 1, 2009, our directors, Michael Asmussen, who also serves as President and Chief Executive Officer, and Derek Gray, purchased 10,000 shares and 25,684 shares, respectively, of our common stock.Total shares acquired were 35,684 and total proceeds based on the October 1, 2009 NASDAQ closing price of $1.65, were $58,878.60.The proceeds will be used for the general corporate purposes of the Company.The shares are restricted shares issued pursuant to an exemption from registration under Regulation D of the Securities Act of 1933, as amended. 19 Table of Contents Equity Compensation Plan Information as of December 31, 2009 The following table represents options and warrants outstanding as of December 31, 2009 (see Note 8 of Notes to Consolidated Financial Statements): Plan Category Number of Shares to be Issued Upon Exercise of Outstanding Options, Warrants and Rights Weighted Average Exercise Price of Outstanding Options, Warrants and Rights Number of Shares Remaining Available for Future Issuance Options: Equity compensation plans approved by security holders 1 $ 1 Equity compensation plans not approved by security holders — — — Total Options $ Warrants: Equity compensation plans approved by shareholders — — — Equity compensation plans not approved by shareholders $ — Total Warrants $ — 1 Represents awards issued under the Incentive Plan.The maximum number of awards allowed under the Incentive Plan is 17.5% of our issued and outstanding common stock less the outstanding options, and is subject to a sufficient number of shares of authorized capital. 20 Table of Contents Performance Graph The following line graph compares (i) CDT’s cumulative total return to stockholders per share of common stock of the Company for the five years ended December 31, 2009 to that of (ii) the NASDAQ Composite index and (iii) the Russell 2000 Index for the period December 31, 2004 through December 31, 2009, assuming a $100 investment.The stock price performance shown on the graph below is not necessarily indicative of future price performance. 12/31/04 12/30/05 12/29/06 12/31/07 12/31/08 12/31/09 Clean Diesel Technologies, Inc. $ $
